Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Oct. 2021 has been entered.

Examiner’s Note
Claims 1, 3, 7, 8, and 9 recite the limitation that the copolymer is a random copolymer.  In the claim rejections presented below, examiner assumes this limitation is met if the polymerization begins in the presence of all the monomers of the copolymer or in such a manner that does not intentionally form blocks along the backbone of the copolymer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalgutkar et al. (US Patent Application 2015/0307668 A1, published 29 Oct. 2015, hereinafter Kalgutkar).
Regarding claims 1, 3-4, and 6-8, Kalgutkar teaches an adhesion promoter comprising a (meth)acrylic oligomer that is a copolymer of two (meth)acrylate monomers and an alkoxy silane monomers in which a, b, and c (in chemical structure below) are independent integers of at least 10 (Abstract and paragraphs 0064 and 0076).  Kalgutkar teaches his copolymer is random (paragraph 0029).


    PNG
    media_image1.png
    361
    963
    media_image1.png
    Greyscale


It is the examiner’s position that given that these first and second monomers are the same types of monomers as used in the claimed invention these first and second monomers comprise functional groups that promote adhesion.
Regarding claim 18, Kalgutkar teaches the elements of claim 1, and Kalgutkar teaches his composition can be used as an adhesion promoter (Abstract) and as a hydrophobic coating for substrates (paragraph 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalgutkar et al. (US Patent Application 2015/0307668 A1, published 29 Oct. 2015, hereinafter Kalgutkar) and evidence provided by Millipore Sigma.
Regarding claim 9, Kalgutkar teaches an adhesion promoter comprising a (meth)acrylic oligomer that is a copolymer of two (meth)acrylate monomers and an alkoxy silane monomers in which a, b, and c (in chemical structure below) are independent integers of at least 10 (Abstract and paragraphs 0064 and 0076).  


    PNG
    media_image1.png
    361
    963
    media_image1.png
    Greyscale

In Example 8, Kalgutkar teaches a composition comprising 55 wt.% isobornyl acrylate (first monomer), 40 wt.% octadecyl acrylate, and 5 wt.% (3-Mercaptopropyl)trimethoxy silane (second monomer) (paragraph 0155 and Table 1).  However, more generally, Kalgutkar teaches that a, b, and c are independent integers of at least 10, and a+b+c [Symbol font/0xA3] 1500 (Abstract); therefore, the relative amount of the further third monomeric unit is approximately 1.07 (10*325/(10*325+1490*202)) to 99.2 wt.% ((1500-10-10)*325/((1500-10-10)*325+(10+10)*202)).  This estimate is based on using the three monomers: isobornyl acrylate, octadecyl acrylate, and (3-Mercaptopropyl)trimethoxy silane, and their molecular weights of 208, 325, and 196, respectively (Millipore Sigma’s web page for each compound, accessed 02 Nov. 2021), and using an approximate molecular weight of 202 for the combined moles of isobornyl acrylate and the silane monomer.  Thus, Kalgutkar teaches compositions in which the relative amount of the further monomeric unit is less 25 wt.%.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amount of octadecyl acrylate, including that presently claimed, and thereby arrive at the claimed invention.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalgutkar et al. (US Patent Application 2015/0307668 A1, published 29 Oct. 2015, hereinafter Kalgutkar) in view of Rahim et al. (US Patent Application 2015/0376476 A1, published 31 Dec. 2015, hereinafter Rahim).
Regarding claim 10, Kalgutkar teaches the elements of claim 1.
Kalgutkar does not disclose the inclusion of a polyolefin or a modified polyolefin in his composition.
Rahim teaches the inclusion of a polyethylene wax (paragraphs 0006 and 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyethylene wax as taught by Rahim into a blend with the acrylic copolymer as taught by Kalgutkar.  Kalgutkar and Rahim are analogous art as they are both drawn to an acrylate-based adhesive with isobornyl (meth)acrylate and silane-based monomers in similar formulations, so one of ordinary skill in the art would have a reasonable expectation of success in using the polyethylene wax of Rahim in the adhesive composition of Kalgutkar.  Further, Rahim teaches the polyethylene wax reduces oxygen inhibition (paragraph 0026).

Claims 1, 3-4, 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi and Kanetani et al. (JP 2006/045316 A, published 16 Feb. 2006, hereinafter Horiuchi).

It is the examiner’s position that given that these first and second monomers are the same types of monomers as used in the claimed invention these first and second monomers comprise functional groups that promote adhesion.
In light of the overlap between the resinous adhesion promoter composition and that disclosed by Horiuchi, it would have been obvious to one of ordinary skill in the art to use a resinous adhesion promoter composition that is both disclosed by Horiuchi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 8, Horiuchi teaches the elements of claim 1, and Horiuchi teaches that an acrylate capable of imparting alkali solubility (further monomeric unit) can be included in his formulation (paragraph 0013).
Regarding claim 9, Horiuchi teaches the elements of claim 1, and Horiuchi teaches that isobornyl (meth)acrylate (first) and silane-containing monomer (second monomer) can each be 
Regarding claim 18, Horiuchi teaches the elements of claim 1, and Horiuchi teaches that his composition can be applied to (coated onto) a substrate (paragraph 0036).
Regarding claim 19, Horiuchi teaches the elements of claim 1, and Horiuchi teaches that his composition can include a cross-linking agent (paragraph 0029), which must be reactive to the first and second monomers in order to form cross-links.  Further, Horiuchi teaches that his composition may contain a solvent (paragraph 0032).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi and Kanetani et al. (JP 2006/045316 A, published 16 Feb. 2006, hereinafter Horiuchi) in view of Rahim et al. (US Patent Application 2015/0376476 A1, published 31 Dec. 2015, hereinafter Rahim).
Regarding claim 10, Horiuchi teaches the elements of claim 1.
Horiuchi does not disclose the inclusion of a polyolefin or a modified polyolefin in his composition.
Rahim teaches the inclusion of a polyethylene wax (paragraphs 0006 and 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyethylene wax as taught by Rahim into a blend with the acrylic copolymer as taught by Horiuchi.  Horiuchi and Rahim are analogous art as they are both drawn to an acrylate-based adhesive with isobornyl (meth)acrylate and silane-based monomers in similar formulations, so one of ordinary skill in the art would have a .

Claims 1, 3-4, 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim et al. (US Patent Application 2015/0376476 A1, published 31 Dec. 2015, hereinafter Rahim).
Regarding claims 1, 3-4, and 6-7, Rahim teaches a dual-curable, liquid adhesive composition capable of polymerization by exposure to actinic radiation and moisture, comprising a alkoxysilane functional polyurethane acrylate oligomer and a free radical polymerizable reactive diluent (Abstract).  Rahim teaches the composition comprises 0 to 40 wt.% alkoxysilane functional oligomer, 10 to 90 wt.% alkoxysilane functional polyurethane acrylate oligomer (second monomeric unit), 0 to 40 wt.% (meth)acrylate functional polyurethane acrylate oligomer, 0 to 20 wt.% hydroxyl-terminated mono(meth)acrylate, 1 to 60 wt.% free radical polymerizable reactive diluent (first monomeric unit), and several optional components (paragraph 0006).  Rahim teaches that the free radical polymerizable reactive diluent is isobornyl acrylate or isobornyl methacrylate (paragraph 0022).  Rahim teaches the individual components were admixed and then moisture polymerized (paragraph 0036); therefore, the resulting copolymer is a random copolymer, based on the Examiner’s Note above.

In light of the overlap between the resinous adhesion promoter composition and that disclosed by Rahim, it would have been obvious to one of ordinary skill in the art to use a resinous adhesion promoter composition that is both disclosed by Rahim and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 8 and 9, Rahim teaches the elements of claim 1, and Rahim teaches his composition comprises 0-40 wt.% (meth)acrylate functional polyurethane acrylate oligomer and 0-20 wt.% hydroxyl-terminated mono(meth)acrylate (paragraph 0006).  Thus, these two further monomers comprise 0 – 60 wt.% of the copolymer.
Regarding claim 10, Rahim teaches the elements of claim 1, and Rahim teaches the inclusion of a polyethylene wax (paragraphs 0006 and 0026).
Regarding claim 18, Rahim teaches the elements of claim 1, and Rahim teaches that the composition can be applied as a coating to a substrate surface (paragraph 0031).
Regarding claim 19, Rahim teaches the elements of claim 1, and Rahim teaches that the composition comprises a catalyst for moisture curing of the silane groups (therefore, it is reactive with the silane compounds) and an adhesion promoter (for example, a silane compound) (paragraphs 0006 and 0029).

Claims 1, 3-4, 6-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi).

It is the examiner’s position that given that these first and second monomers are the same types of monomers as used in the claimed invention these first and second monomers comprise functional groups that promote adhesion.
In light of the overlap between the resinous adhesion promoter composition and that disclosed by Ohashi, it would have been obvious to one of ordinary skill in the art to use a resinous adhesion promoter composition that is both disclosed by Ohashi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 18, Ohashi teaches the elements of claim 1, and Ohashi teaches that his adhesive is coated onto a substrate (paragraph 0053).
Regarding claim 19, Ohashi teaches the elements of claim 1, and Ohashi teaches that his adhesive comprises a cross-linking agent, such as a polyvalent isocyanate compound (paragraph 0034), which is reactive with a silane, and a solvent (paragraph 0044).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi) in view of Rahim et al. (US Patent Application 2015/0376476 A1, published 31 Dec. 2015, hereinafter Rahim).
Regarding claim 10, Ohashi teaches the elements of claim 1.
Ohashi does not disclose the inclusion of a polyolefin or a modified polyolefin in his composition.
Rahim teaches the inclusion of a polyethylene wax (paragraphs 0006 and 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyethylene wax as taught by Rahim into a blend with the acrylic copolymer as taught by Ohashi.  Ohashi and Rahim are analogous art as they are both drawn to an acrylate-based adhesive with isobornyl (meth)acrylate and silane-based monomers in similar formulations, so one of ordinary skill in the art would have a reasonable expectation of success in using the polyethylene wax of Rahim in the adhesive composition of Ohashi.  Further, Rahim teaches the polyethylene wax reduces oxygen inhibition (paragraph 0026).

Response to Arguments
Applicant’s arguments filed 01 Oct. 2021 and declaration filed 01 Oct. 2021 have been fully considered.  Based on the declaration and arguments (discussed below), the 103 rejections based on Janowicz in view of Chen have been withdrawn.  However, new 102 and 103 rejections, identified during an updated search, are presented above.
Applicant has added new claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787